Opinion per Curiam. This is an appeal from a chancery decree. The principal objections seem to be, first, that the evidence did not warrant the finding that the transactions between appellant Cessna and appellee, were in the nature of an open account, upon which appellee charged and received usurious interest, and the finding that the entire debt had been in fact paid; second, that there was a demurrer still pending and undisposed of when the cause was referred to the master and when the final decree was entered; third, that the decree includes in the judgment for costs the fees of the master and his stenographer, and is excessive; fourth, that appellant Card, to whom notes in controversy were transferred by Cessna, was not an innocent purchaser thereof. There are no assignments of error, and there is therefore nothing before this court for consideration. If, however, we were at liberty to consider the points made in the briefs, we should be compelled to conclude that the finding of facts by the court was warranted by the evidence; that the demurrer was waived; that the question as to the master’s charges was not raised in the trial court; and that the evidence justified the conclusion that appellant Card was not an innocent purchaser for value, Assignments of error are not a mere form, but are essential. Ditch v. Sinnott, 116 Ill. 288; Taylor v. Wright, 121 Ill. 455-468; Lang v. Max, 50 Ill. App. 465; French v. Meehan, 77 Ill. App. 577. The judgment of the Circuit Court must be affirmed.